Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/19/22 has been entered. Claims 1-17, 19, and 22-24 were cancelled by applicant and claims 18, 20, and 25-28 are currently pending examination.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18, 20 and 25-28 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Matsumoto et al (US 2005/0035500; provided in 12/7/20 IDS, hereafter Matsumoto).
Claim 18: Matsumoto teaches a method of affixing a biocidal (antibacterial) ceramic glaze (second glass layer from 2nd glazing material, (3)) to a substrate (1) (see, for example, abstract, Fig 1-3, [0012-0013]), [0021]), comprising: 
providing a biocidal ceramic glazing composition (second glazing material capable of forming a second glass layer containing an antibacterial agent) having one or more biocidal agents (antibacterial) disposed therein (See, for example, [0012-0013], [0110]), 
applying the biocidal ceramic glazing composition (3) to a substrate having a surface (1) (See, for example, Fig 1-3, [0114]), 
wherein the biocidal ceramic glazing composition comprises at least one metal or metal containing compound selected from the group consisting of Cu and at least one non-copper metal (such as silver / silver of silver-copper alloy) (See, for example, [0022]).  (Claim 18 recites the alternative of “at least one non-copper metal or non-copper metal containing compound…”.  As presently amended, the content following “or non-copper metal containing compound… “ only conditionally further limits the second alternative.  Therefore claim 18 is met as Masumoto has taught the first alternative (at least one non-copper metal: Ag).  
Claim 20: Matsumoto further teaches wherein the biocidal ceramic glazing composition (3) is applied to an unfired glaze layer (first glaze layer (2)) on the surface of the substrate (1) (See, for example, Fig 1-3, [0014-0019], [0115]. 
Claims 25-28: Claim 18 recites the alternative of “at least one non-copper metal or non-copper metal containing compound…”.  Claims 25-28 only conditionally further limit the second alternative.  Therefore claims 25-28 are met as Masumoto has taught the first alternative (at least one non-copper metal: Ag).  


Claim(s) 18, and 20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Chen et al (US 2009/0117173; provided in 12/7/20 IDS, hereafter Chen).
Claim 18: Chen teaches a method of affixing a biocidal (antimicrobial) ceramic glaze (top glaze/enamel layer) to a substrate (see, for example, abstract), comprising: 
providing a biocidal ceramic glazing composition (antimicrobial glaze system) having one or more biocidal agents (antimicrobial) disposed therein (See, for example, abstract, [0002] [0008], [0021]), 
applying (Such as by spraying) the biocidal ceramic glazing composition to a substrate having a surface (See, for example, abstract, [0023]), 
wherein the biocidal ceramic glazing composition comprises at least one metal or metal containing compound selected from the group consisting of Cu (such as elemental Cu) and at least one non-copper metal (barium-, titanium-, tin-) containing compound (such as SnO, TiO2 source, BaO) (See, for example, abstract, [0014-0021]).
Claim 20: Chen further teaches wherein the biocidal ceramic glazing composition (top glaze) is applied to an unfired glaze layer (base glaze) on the surface of the substrate (See, for example, [0013-0016], and [0023]). 

Claim Rejections - 35 USC § 102/103 or 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18, 20, and 25-28 is/are rejected under 35 U.S.C. 102(a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Chen.
As Anticipated: 
Claim 18: Chen teaches a method of affixing a biocidal (antimicrobial) ceramic glaze (top glaze/enamel layer) to a substrate (see, for example, abstract), comprising: 
providing a biocidal ceramic glazing composition (antimicrobial glaze system) having one or more biocidal agents (antimicrobial) disposed therein (See, for example, abstract, [0002] [0008], [0021]), 
applying (Such as by spraying) the biocidal ceramic glazing composition to a substrate having a surface (See, for example, abstract, [0023]), 
wherein the biocidal ceramic glazing composition comprises at least Cu (such as elemental Cu) and at least one non-copper metal (Hg, Ag, Fe, Pb, Bi, and a rare earth element or elements) (See, for example, abstract, [0014-0021]).  As presently amended, the content following “or non-copper metal containing compound… “ only conditionally further limits the second alternative.  Therefore claim 18 is met as Chen has taught the first alternative (at least one non-copper metal: Hg, Ag, Fe, Pb, Bi, and a rare earth element or elements).  
As obviated. 
Refer to the “as anticipated” rejection above. Further, Chen does not explicitly teach an exemplary embodiment with a particular combination of Cu and at least one non-copper metal (Hg, Ag, Fe, Pb, Bi, and a rare earth element or elements).  But  it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have as a reasonable expectation of success exists from choosing the specific taught species from explicitly taught lists.  Further when the species is clearly named, the species claim is anticipated (rendered obvious) no matter how many other species are additionally named.  Ex parte A 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990).  Additionally since “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
Claim 20: Chen further teaches wherein the biocidal ceramic glazing composition (top glaze) is applied to an unfired glaze layer (base glaze) on the surface of the substrate (See, for example, [0013-0016], and [0023]). 
Claims 25-28: Claim 18 recites the alternative of “at least one non-copper metal or non-copper metal containing compound…”.  Claims 25-28 only conditionally further limit the second alternative.  Therefore claims 25-28 are met as Chen has taught the first alternative (at least one non-copper metal: Ag / Hg, Fe, Pb/ Bi / rare earth element(s)).  

Claim(s) 18, 20, and 25-28 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Shimizu et al (EP 0937398; hereafter Shimizu).
Claim 18 and 28: Chen teaches a method of affixing a biocidal (antimicrobial) ceramic glaze (top glaze/enamel layer) to a substrate (see, for example, abstract), comprising: 
providing a biocidal ceramic glazing composition (antimicrobial glaze system) having one or more biocidal agents (antimicrobial) disposed therein (See, for example, abstract, [0002] [0008], [0021]), 
applying (Such as by spraying) the biocidal ceramic glazing composition to a substrate having a surface (See, for example, abstract, [0023]), 
wherein the biocidal ceramic glazing composition comprises at least one metal or metal containing compound selected from the group consisting of Cu (such as elemental Cu), and further teaches wherein the glaze can predictably comprise TIO2 (See, for example, abstract, [0014-0021]).  But it does not explicitly teach wherein the biocidal ceramic glazing composition further comprises a titanium-containing compound of TiO2.  Shimizu teaches a method of applying an antibacterial and deodorant ceramic glaze (See, for example, abstract, [0001], [0015], [0026], [0064]).  Shimizu further teaches wherein the combination of Tio2 particles with Cu particles produces enhanced antibacterial and deodorizing properties than the metals alone (See, for example, abstract, [0001], [0026], Table 2).   Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated tio2 particles in the glaze composition as it would predictably enhance the antibacterial and deodorizing properties thereof.  
Claim 20: Chen further teaches wherein the biocidal ceramic glazing composition (top glaze) is applied to an unfired glaze layer (base glaze) on the surface of the substrate (See, for example, [0013-0016], and [0023]). 
Claims 25-27: Parent claim 18 recites the Markush group of “the non-copper metal containing  compound is selected from the group consisting of a barium-containing compound, a bismuth -containing compound, a tin-containing compound, a titanium containing compound…” .  The rejection of claim 18 above has relied upon the species of a titanium containing compound (TiO2), thus as presently presented claims 25-27 only conditionally further limit the other alternative species of the Markush group.  Therefore claims 25-27 are met by a teaching of TiO2 wherein the titanium-containing compound alternative has been relied upon.  .  

Response to Arguments
Applicant's arguments filed 4/19/22 have been fully considered but they are not persuasive. Applicant argues that Matsumoto does not disclose a biocidal ceramic glazing composition that comprises at least one metal or metal containing compound selected from the group consisting of Cu.sub.2O, Cu(OH).sub.2, Cu, CuO.sub.3, Cu.sub.2O.sub.3, and a combination thereof, and at least one non-copper metal or non-copper metal containing compound further of one of the amended species.  The examiner disagrees and notes  Matsumoto has taught wherein the biocidal ceramic glazing composition comprises at least one metal (such as Cu) and at least one non-copper metal (such as silver, collectively such as from silver-copper alloy); alternatively all of Cu, Cuprous oxide, cupric oxide; as well as Ag, Zn and various Ag and Zn alloys have been disclosed).   (See, for example, [0022]).    As presently amended, the content following “or non-copper metal containing compound… “ only conditionally further limits the second alternative.  Therefore claim 18 is met as Masumoto has taught the first alternative (at least one non-copper metal: Ag).  
Applicant argues that Chen does not disclose a biocidal ceramic glazing composition that comprises at least one metal or metal containing compound selected from the group consisting of Cu.sub.2O, Cu(OH).sub.2, Cu, CuO.sub.3, Cu.sub.2O.sub.3, and a combination thereof, and at least one non-copper metal or non-copper metal containing compound.  The examiner disagrees and notes as example Chen has taught wherein the biocidal ceramic glazing composition comprises at least one metal or metal containing compound (such as elemental Cu) and at least one non-copper metal containing compound (such as SnO, TiO2 source, BaO) and / or further metals such as (Hg, Ag, Fe, Pb, Bi, and a rare earth element or elements).   (See, for example, abstract, [0014-0021], wherein at [0021] it has explicitly stated that elemental Cu can be added to the formulations).
As to the remaining dependent claims they remain rejected as no additional separate arguments are provided.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN H EMPIE whose telephone number is (571)270-1886. The examiner can normally be reached Monday-Thursday 5:30AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN H EMPIE/               Primary Examiner, Art Unit 1712